Exhibit 10.52

 

Supplemental agreement, dated as of July 31, 2009, between Steven Murray and
MXenergy Inc., a Delaware corporation.

 

Preliminary statement

 

Certain capitalized terms used herein have the meanings set forth in section 1
hereof.

 

Murray and the Company wish to memorialize their understanding with respect to
the amount and timing of and conditions to payment of Murray’s bonuses for
fiscal years 2008 and 2009 and the treatment of his outstanding options.

 

Accordingly, in consideration of the mutual promises contained herein, the
concurrent execution by Murray of the Assignment and Acceptances and other good
and valuable consideration the sufficiency of which is hereby acknowledged, the
parties hereto agree as follows.

 

Agreement

 

1.                                       Certain defined terms.

 

(a)                                  “Assignment and Acceptances” means the
forms of assignment and acceptance attached hereto as exhibit A.

 

(b)                                 “Company” means MxEnergy Inc., a Delaware
corporation.

 

(c)                                  “Employment Agreement” means that certain
employment agreement between Murray and the Company, dated as of August     ,
2006.

 

(d)                                 “Murray” means Steven Murray, an individual.

 

(e)                                  “Senior Management Team” has its customary
meaning as used at the Company and includes the top ten managers employed by the
Company and its affiliates.  This team includes, among others, Bob Blake, Gina
Goldberg, Robi Artman-Hodge, Paul Konikowski, Rodger Krakau, Jeffrey Mayer,
Chaitu Parikh and Robert Werner.

 

2.                                       Agreement as to Murray’s bonuses.

 

(a)                                  The amount of the unpaid portion of
Murray’s bonus for the Company’s 2008 fiscal year pursuant to section 4(a) of
the Employment Agreement is $140,788.

 

(b)                                 The amount of Murray’s bonus for the
Company’s 2009 fiscal year pursuant to section 4(a) of the Employment Agreement
will be determined by the Company in its sole discretion subject to the
requirement that it be no less than $400,000.

 

--------------------------------------------------------------------------------


 

(c)                                  Murray will be entitled to receive his
bonus for the Company’s 2008 fiscal year and his bonus for the Company’s 2009
fiscal year no later than the earlier of the following two dates, regardless of
whether Murray is then employed by the Company:

 

(i)                                     the earliest date as of which the
Company is not restricted under its debt agreements from paying such bonuses,
and

 

(ii)                                  the earliest date as of which any member
of the Senior Management Team receives his or her bonus for the Company’s 2008
or 2009 fiscal year.

 

(d)                                 Murray acknowledges that the Company has no
obligation to pay Murray any bonus except on the terms expressed in sections
2(a) through 2(d) hereof.

 

3.                                       Agreement as to termination of Murray’s
options.  Murray agrees that all of his options to purchase shares of common
stock of the Company granted to him by the Company will terminate automatically,
with no further act required on his part or on the part of the Company,
concurrently with the termination of all options and warrants currently
outstanding and held by members of the Senior Management Team.  Murray
acknowledges that, upon such termination, Murray will have no further rights
under such options.

 

4.                                       Relationship to Employment Agreement. 
Except as otherwise explicitly set forth herein, no modification of or amendment
to the terms of the Employment Agreement is intended to be effected hereby.

 

5.                                       The Assignment and Acceptances.  Murray
acknowledges and agrees that he will execute and deliver the Assignment and
Acceptances to the Company concurrently with the execution and delivery to him
by the Company of this agreement and the Company acknowledges and agrees that it
will cause this Agreement to be executed and delivered to Murray on its behalf
concurrently with the execution and delivery by Murray to the Company of the
Assignment and Acceptances.  The parties hereto agree that the effectiveness of
the Assignment and Acceptances is a condition to the effectiveness of this
Agreement and that the effectiveness of this agreement is a condition to the
effectiveness of the Assignment and Acceptances.

 

--------------------------------------------------------------------------------


 

6.                                       Counterparts.  This agreement may be
executed in counterparts, each of which shall be deemed to be an original, but
all of which together will constitute one and the same agreement.

 

IN WITNESS WHEREOF, each of the parties hereto has executed this agreement, in
the case of the Company by its duly authorized officer, as of the day and year
first above written.

 

 

MXenergy Inc.

 

 

 

By:

/s/ Jeffrey A. Mayer

 

Name:

Jeffrey A. Mayer

 

Title:

President

 

 

 

 

 

 

 

Murray

 

 

 

 

 

Steven Murray

 

 

 

 

By:

/s/Greg Hill

 

Name:

Greg Hill

 

Title:

His attorney in fact

 

--------------------------------------------------------------------------------